Citation Nr: 0915233	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a vision 
impairment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran presented testimony at a Board hearing in April 
2008.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with hearing loss for over 
26 years after service, and hearing loss has not been 
medically linked to service.  

2.  The Veteran has not sought treatment for or been 
diagnosed with tinnitus.

3.  The Veteran's refractive error is not a disease or injury 
for which VA compensation benefits may be awarded.

4.  The Veteran first sought treatment for a vision 
impairment approximately 23 years after service.

5.  The Veteran's left eye vision was normal at separation, 
and there is no medical opinion of record linking his current 
left eye disorder to service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§  3.303, 3.385 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  The criteria for service connection for a vision 
impairment have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in March 2006, which was sent prior to the 
issuance of the rating decision on appeal and which advised 
the appellant of the criteria for establishing service 
connection.  

With respect to the duty to assist, the Veteran testified at 
a hearing before the undersigned Veteran's Law Judge.  
Additionally, the Veteran's service treatment records have 
been obtained, as have the VA treatment records he indicated 
to be relevant.  A VA examination regarding the Veteran's 
vision impairment claim was not warranted because his current 
diagnoses include a bilateral refractive error, which is not 
a service-connectable disability, and a left eye disorder, 
which was not evidenced in service or for many years 
thereafter.  Moreover, a VA examination in conjunction with 
the Veteran's hearing loss and tinnitus claims was not 
warranted because there was no credible evidence of a hearing 
impairment or tinnitus in service or for many years 
thereafter.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In sum, the Board finds there is no prejudice to the Veteran 
in adjudicating this appeal.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At his Board hearing, the Veteran testified that he did not 
report any hearing loss during his separation from service 
because he did not want to delay his separation although he 
was told that he had a slight hearing loss at separation.  
The Veteran further testified that he has experienced a 
cricket-like sound, or tinnitus, since service.

The Veteran's service medical records fail to reflect that 
the Veteran reported any hearing loss or tinnitus while in 
service, and his separation physical examination report 
contains audiometric test results which reflect normal 
hearing for VA purposes.

A June 2007 treatment record contains a current diagnosis of 
sensorineural hearing loss, combined type.  However, as 
recently as June 2005 the Veteran's hearing was determined to 
be within normal limits, as reflected by a VA audiology 
consultation report from that month.  Accordingly, while the 
Veteran asserts that his current hearing loss is attributable 
to service, his assertion is belied by the 26-year gap 
between his separation from service and the first evidence of 
a diagnosed hearing impairment.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(Service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, the Veteran has not offered a medical 
opinion relating his current hearing loss to service.  Given 
the lack of evidence linking the Veteran's current hearing 
loss to service, a basis upon which to grant service 
connection has not been presented, and the Veteran's claim is 
therefore denied.

Additionally, the only evidence of record regarding the 
Veteran's tinnitus claim is his Board testimony that he has 
experienced tinnitus since service.  However, while the 
Veteran testified that he reported tinnitus soon after 
service, there is no evidence of record reflecting that the 
Veteran has ever reported or sought treatment for tinnitus, 
including when he sought treatment for his sensorineural 
hearing loss.  While the Veteran is competent to report 
experiencing tinnitus since service, his report is not 
credible based on the absence of tinnitus complaints in the 
medical evidence.  

Thus, even assuming the Veteran currently has tinnitus, its 
presence since service is not credibly established.  
Accordingly, a basis upon which to establish service 
connection is not shown.   



Vision Impairment

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9. 

At his Board hearing, the Veteran testified that he incurred 
a vision loss in service and as a result currently wears 
eyeglasses.  The Veteran testified that he first began 
wearing eyeglasses to correct his vision approximately six 
years prior to the date of his April 2008 hearing.

The Veteran's entrance examination reflects that his distant 
vision was noted to be 20/20 in both eyes, and there is no 
numeric recording reflecting the Veteran's near vision 
acuity.  Subsequent treatment records do not contain any 
reference to vision problems.  The Veteran's separation 
physical examination reflects that the Veteran's distant 
vision was 20/20 in his left eye and 20/40 in his right eye, 
and near vision was 20/20 bilaterally.  The Veteran denied 
any eye trouble in his separation report of medical history.  

The Veteran's post-service medical records include a July 
2005 VA eye treatment record.  The record references a 
history of asteroid hyalosis (floaters) in his left eye and 
an injury affecting his right eye incurred three years before 
the time of this treatment.  The results of an eye 
examination, however, simply revealed a bilateral refractive 
error and left eye asteroid hyalosis.

As VA has specifically excluded refractive error in the 
definition of what constitutes a disability for VA 
compensation purposes, see 38 C.F.R. § 3.303(c), service 
connection is not warranted for the Veteran's refractive 
error.

With regard to the Veteran's left eye asteroid hyalosis, the 
Board notes that the Veteran's left eye distant and near 
visual acuity was recorded as 20/20 bilaterally at service 
separation, and the first reference to asteroid hyalosis is 
decades after service.  No competent evidence links this to 
service.  

In sum, the Veteran's left eye refractive error is not a 
disability eligible for service connection; the Veteran had 
no evidence of decreased left eye vision in service; the 
Veteran first sought treatment for his left eye many years 
after service; and there is no medical opinion linking the 
Veteran's left asteroid hyalosis to service.  Accordingly, a 
basis upon which to grant the Veteran's vision impairment 
service connection claim has not been presented, and the 
Veteran's appeal is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a vision impairment is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


